EXHIBIT 10.18
 
2016 DETERMINATION OF DIRECTOR'S FEES
 
FOR PURPOSES OF THE DIRECTOR DEFERRED FEE AGREEMENT
FOR JEFFREY E. SMITH




THIS AGREEMENT is made this 13th day of December, 2016, by and between THE OHIO
VALLEY BANK COMPANY located in Gallipolis, Ohio (the "Company"), and Jeffrey E.
Smith  (the "Director").
 
The Company and the Director entered into a DEFERRED FEE AGREEMENT most recently
amended on May 20, 2003 (the "Agreement").
 
The Director agrees that the definition of "Fees" in Section 1.1.5 be amended to
read as follows effective for deferrals on or after January 1, 2017:


1.1.5 "Fees" means the total annual board retainer and monthly fees paid to all
directors, earned by the Director during a Plan Year.  For purposes of clarity,
Fees does not include any lead director fees, committee meeting or chair fees or
other special director fees.


The parties, by executing this Agreement hereby agree to the terms stated
herein.


 
DIRECTOR:
 
THE OHIO VALLEY BANK COMPANY
               
By:
 
Jeffrey E. Smith
 
 
Title:
 


